Exhibit 10.1


GRACO INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN (2006)


EXECUTIVE OFFICER
STOCK OPTION AGREEMENT
(NON-QUALIFIED)

           THIS AGREEMENT, made this «Day_of_Month_» day of «Month_and_Year», by
and between Graco Inc., a Minnesota corporation (the “Company”) and «F_Name_MI»
«L_Name» (the “Employee”).

           WITNESSETH THAT:

           WHEREAS, the Company pursuant to the Graco Inc. Amended and Restated
Stock Incentive Plan (2006) (the “Plan”) wishes to grant this stock option to
Employee;

           NOW THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the parties agree as follows:

1. Grant of Option


  The Company grants to Employee, the right and option (the “Option”) to
purchase all or any part of an aggregate of «Words» («Number») shares of Common
Stock of the Company, par value USD 1.00 per share, at the price of USD «Price»
per share on the terms and conditions set forth in this Agreement. The date of
grant of the Option is «Date» (the “Date of Grant”).


2. Duration and Exercisability


  A. No portion of this Option may be exercised by Employee until the first
anniversary of the Date of Grant and then only in accordance with the Vesting
Schedule set forth below. In no event shall this Option or any portion of this
Option be exercisable following the tenth anniversary of the Date of Grant.


  Vesting Schedule


Vesting Date          Portion of Option
Exercisable First Anniversary of Date of Grant         25% Second Anniversary of
Date of Grant    50% Third Anniversary of Date of Grant        75% Fourth
Anniversary of Date of Grant   100%


  If Employee does not purchase in any one year the full number of shares of
Common Stock of the Company to which he/she is entitled under this Option,
he/she may, subject to the terms and conditions of Section 3, purchase such
shares of Common Stock in any subsequent year during the term of this Option.
This Option shall expire as of the close of trading at the national securities
exchange on which the Common Stock is traded (“Exchange”) on the tenth
anniversary of the Date of Grant or if the Exchange is closed on the anniversary
date or the Common Stock of the Company is not trading on said anniversary date,
such earlier business day on which the Common Stock is trading on the Exchange.


  B. During the lifetime of Employee, the Option shall be exercisable only by
him/her and shall not be assignable or transferable by him/her otherwise than by
will or the laws of descent and distribution.


  C. Under no circumstances may the Option or any portion of the Option granted
by this Agreement be exercised after the term of the Option expires.


3. Effect of Termination of Employment


  A. If Employee’s employment terminates for any reason other than Employee’s
gross and willful misconduct, death, retirement (as defined in Section 3D), or
disability (as defined in Section 3D), Employee shall have the right to exercise
that portion of the Option exercisable upon the date of termination of
employment at any time within the period beginning on the day after termination
of employment and ending at the close of trading on the Exchange thirty (30)
days later.


  B. If Employee’s employment terminates by reason of Employee’s gross and
willful misconduct during employment, including, but not limited to, wrongful
appropriation of Company funds, serious violations of Company policy, breach of
fiduciary duty or the conviction of a felony, the unexercised portion of the
Option shall terminate as of the time of the misconduct. If the Company
determines subsequent to the termination of Employee’s employment for whatever
reason, that Employee engaged in conduct during employment that would constitute
gross and willful misconduct justifying termination, the Option shall terminate
as of the time of such misconduct. Furthermore, if the Option is exercised in
whole or in part and the Company thereafter determines that Employee engaged in
gross and willful misconduct during employment which would have justified
termination at any time prior to the date of such exercise, the Option shall be
deemed to have terminated as of the time of the misconduct and the Company may
elect to rescind the Option exercise.


  C. If Employee shall die while employed by the Company or an affiliate or
within thirty (30) days after a termination of employment which meets the
criteria of Section 3A, and shall not have fully exercised the Option, all
shares remaining under the Option shall become immediately exercisable. The
executor(s) or administrator(s) of Employee’s estate, or any person(s) to whom
the Option was transferred by will or the applicable laws of distribution and
descent, may exercise the remaining shares at any time during a period beginning
on the day after the date of Employee’s death and ending at the close of trading
on the Exchange on the anniversary of death one (1) year later.


  D. If Employee’s termination of employment is due to retirement or disability,
all shares remaining under the Option shall become immediately exercisable.
Employee shall be deemed to have retired if the termination of employment occurs
for reasons other than the Employee’s gross and willful misconduct, death, or
disability after Employee (i) has attained age 55 and 10 years of service with
the Company or an affiliate, or (ii) has attained age 65. Employee shall be
deemed to be disabled if the termination of employment occurs because Employee
is unable to work due to an impairment which would qualify as a disability under
the Company’s long term disability program. Employee may exercise the shares
remaining unexercised at any time during a period beginning on the day after the
date of Employee’s termination of employment and ending at the close of trading
on the Exchange on the tenth anniversary of the Date of Grant. If Employee
should die during the period between the date of Employee’s retirement or
disability and the expiration of the Option, the executor(s) or administrator(s)
of the Employee’s estate, or any person(s) to whom the Option was transferred by
will or the applicable laws of distribution and descent may exercise the
unexercised portion of the Option at any time during a period beginning the day
after the date of Employee’s death and ending at the close of trading on the
Exchange on the anniversary of death one (1) year later, provided, however, in
no event shall the Option be exercisable following the tenth anniversary of the
Date of Grant.


  E. Notwithstanding anything to the contrary contained in this Section 3, if
the Employee’s employment is terminated by retirement (as defined in Section 3D)
and Employee has not given the Company written notice to his/her immediate
supervisor and the Chief Executive Officer, of Employee’s intention to retire
not less than six (6) months prior to the date of his/her retirement, then in
such event, for purposes of this Agreement only, said termination of employment
shall be deemed to be not a retirement but a termination subject to the
provisions of Section 3A, provided, however, that in the event that the Chief
Executive Officer determines that said termination of employment without six (6)
months prior written notice is in the best interests of the Company, such
termination shall be deemed to be a retirement and shall be subject to Section
3D.


  F. If the Option is exercised by the executors, administrators, legatees, or
distributees of the estate of a deceased optionee, the Company shall be under no
obligation to issue stock hereunder unless and until the Company is satisfied
that the person(s) exercising the Option is the duly appointed legal
representative of the deceased optionee’s estate or the proper legatee or
distributee thereof.


  G. For purposes of this Section 3, if the last day of the relevant period is a
day upon which the Exchange is not open for trading or the Common Stock is not
trading on that day, the relevant period will expire at the close of trading on
such earlier business day on which the Exchange is open and the Common Stock is
trading.


4. Manner of Exercise


  A. Employee or other proper party may exercise the Option only by delivering
within the term of the Option written notice to the Company at its principal
office in Minneapolis, Minnesota, stating the number of shares as to which the
Option is being exercised and, except as provided in Sections 4B(2) and 4C,
accompanied by payment-in-full of the Option price for all shares designated in
the notice.


  B. The Employee may, at Employee’s election, pay the Option price as follows:


  (1) by cash or check (bank check, certified check, or personal check)


  (2) by delivering to the Company for cancellation, shares of Common Stock of
the Company which have been held by the Employee for not less than six (6)
months with a fair market value equal to the Option price.


  For purposes of Section 4B(2), the fair market value of the Company’s Common
Stock shall be the closing price of the Common Stock on the day immediately
preceding the date of exercise on the Exchange. If there is not a quotation
available for such day, then the closing price on the next preceding day for
which such a quotation exists shall be determinative of fair market value. If
the shares are not then traded on an exchange, the fair market value shall be
the average of the closing bid and asked prices of the Common Stock as reported
by the National Association of Securities Dealers Automated Quotation System. If
the Common Stock is not then traded on NASDAQ or on an exchange, then the fair
market value shall be determined in such manner as the Company shall deem
reasonable.


  C. The Employee may, with the consent of the Company, pay the Option price by
delivering to the Company a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.


5. Payment of Withholding Taxes


  Upon exercise of any portion of this Option, Employee shall pay to the Company
an amount sufficient to satisfy any federal, state, or local withholding tax
requirements which arise as a result of the exercise of the Option or provide
the Company with satisfactory indemnification for such payment. Employee may pay
such amount by delivering to the Company for cancellation shares of Common Stock
of the Company with a fair market value equal to the minimum amount of such
withholding tax requirement by (i) electing to have the Company withhold shares
otherwise to be delivered with a fair market value equal to the minimum
statutory amount of such taxes required to be withheld by the Company, or (ii)
electing to surrender to the Company previously owned shares with a fair market
value equal to the amount of such minimum tax obligation.


6. Change of Control


  A. Notwithstanding Section 2A hereof, the entire Option shall become
immediately and fully exercisable on the day following a “Change of Control” and
shall remain fully exercisable until either exercised or expiring by its terms.
A “Change of Control” means:


  (1) acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934), (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) which
results in the beneficial ownership by such Person of 25% or more of either


  (a) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or


  (b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


  provided, however, that the following acquisitions will not result in a Change
of Control:


  (i) an acquisition directly from the Company,   (ii) an acquisition by the
Company,   (iii) an acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company,   (iv) an acquisition by any Person who is deemed to have beneficial
ownership of the Company Common Stock or other Company voting securities owned
by the Trust Under the Will of Clarissa L. Gray (“Trust Person”), provided that
such acquisition does not result in the beneficial ownership by such Person of
32% or more of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities, and provided further that for purposes of this
Section 6, a Trust Person shall not be deemed to have beneficial ownership of
the Company Common Stock or other Company voting securities owned by The Graco
Foundation or any employee benefit plan of the Company, including, without
limitations, the Graco Employee Retirement Plan and the Graco Employee Stock
Ownership Plan,   (v) an acquisition by the Employee or any group that includes
the Employee, or   (vi) an acquisition by any corporation pursuant to a
transaction that complies with clauses (a), (b), and (c) of Section 6A(4); and


  provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Common Stock or Outstanding Company Voting Securities is 25%
or more as a result of a transaction described in clause (i) or (ii) above, and
such Person subsequently acquires beneficial ownership of additional Outstanding
Company Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (i) or (ii) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (2) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of said Board; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (3) The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (4) The approval by the shareholders of the Company of a reorganization,
merger, consolidation, or statutory exchange of Outstanding Company Common Stock
or Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation) excluding, however, such a Business combination pursuant to which


  (a) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock or Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 80% of, respectively, the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries), in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock or Outstanding Company
Voting Securities,


  (b) no Person [excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination]
beneficially owns, directly or indirectly, 25% or more of the then outstanding
shares of Common Stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and


  (c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial Agreement, or of the
action of the Board, providing for such Business Combination; or


  (5) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  B. A Change of Control shall not be deemed to have occurred with respect to an
Employee if:


  (1) the acquisition of the 25% or greater interest referred to in Section
6A(1) is by a group, acting in concert, that includes the Employee or


  (2) if at least 25% of the then outstanding common stock or combined voting
power of the then outstanding Company voting securities (or voting equity
interests) of the surviving corporation or of any corporation (or other entity)
acquiring all or substantially all of the assets of the Company shall be
beneficially owned, directly or indirectly, immediately after a reorganization,
merger, consolidation, statutory share exchange, disposition of assets,
liquidation or dissolution referred to in Sections 6A(4) or 6A(5) by a group,
acting in concert, that includes that Employee.


7. Adjustments


  If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the Option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding Option shall be made by the Company, in order to prevent dilution or
enlargement of Employee’s Option rights. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Stock and the price per
share subject to the outstanding Option.


8. Miscellaneous


  A. This Option is issued pursuant to the Plan and is subject to its terms. The
terms of the Plan are available for inspection during business hours at the
principal offices of the Company.


  B. This Agreement shall not create an employment relationship between Employee
and the Company and shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its affiliates or
subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment at any time.


  C. Neither Employee, the Employee’s legal representative, nor the executor(s)
or administrator(s) of the Employee’s estate, or any person(s) to whom the
Option was transferred by will or the applicable laws of distribution and
descent shall be, or have any of the rights or privileges of, a shareholder of
the Company in respect of any shares of Common Stock receivable upon the
exercise of this Option, in whole or in part, unless and until such shares shall
have been issued upon exercise of this Option.


  D. This option has been granted to Employee as a purely discretionary benefit
and shall not form part of Employee’s salary or entitle Employee to receive
similar option grants in the future. Benefits received under the Plan shall not
be used in calculating severance payments, if any.


  E. The Company shall at all times during the term of the Option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


  F. The internal law, and not the law of conflicts, of the State of Minnesota,
USA, shall govern all questions concerning the validity, construction and effect
of this Agreement, the Plan and any rules and regulations relating to the Plan
or this Option


  G. Employee hereby consents to the transfer by his/her employer or the Company
of information relating to his/her participation in the Plan, including the
personal data set forth in this Agreement, between them or to other related
parties in the United States or elsewhere, or to any financial institution or
other third party engaged by the Company, but solely for the purpose of
administering the Plan and this Option. Employee also consents to the storage
and processing of such data by such persons for this purpose.


        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed on the day and year first above written.

  GRACO INC.              
By                                                               «F_Name_MI»
«L_Name»        Chairman, President and Chief Executive Officer       EMPLOYEE  
                                                                         
«F_Name_MI» «L_Name»

Exhibit 10.1


GRACO INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN (2006)


CHIEF EXECUTIVE OFFICER
STOCK OPTION AGREEMENT
(NON-QUALIFIED)

           THIS AGREEMENT, made this «Day_of_Month_» day of «Month_and_Year», by
and between Graco Inc., a Minnesota corporation (the “Company”) and «F_Name_MI».
«L_Name» (“Mr. «L_Name»” or the “Employee”).

           WITNESSETH THAT:

           WHEREAS, the Company pursuant to the Graco Inc. Amended and Restated
Stock Incentive Plan (2006) (the “Plan”) wishes to grant this stock option to
Employee;

           NOW THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the parties agree as follows:

  1. Grant of Option


  The Company grants to Employee, the right and option (the “Option”) to
purchase all or any part of an aggregate of «Words» («Number») shares of Common
Stock of the Company, par value USD 1.00 per share, at the price of USD «Price»
per share on the terms and conditions set forth in this Agreement. The date of
grant of the Option is «Date» (the “Date of Grant”).


2. Duration and Exercisability


  A. No portion of this Option may be exercised by Employee until the first
anniversary of the Date of Grant and then only in accordance with the Vesting
Schedule set forth below. In no event shall this Option or any portion of this
Option be exercisable following the tenth anniversary of the Date of Grant.


  Vesting Schedule


Vesting Date           Portion of Option
Exercisable First Anniversary of Date of Grant         25% Second Anniversary of
Date of Grant     50% Third Anniversary of Date of Grant        75% Fourth
Anniversary of Date of Grant   100%


  If Employee does not purchase in any one year the full number of shares of
Common Stock of the Company to which he/she is entitled under this Option,
he/she may, subject to the terms and conditions of Section 3, purchase such
shares of Common Stock in any subsequent year during the term of this Option.
This Option shall expire as of the close of trading at the national securities
exchange on which the Common Stock is traded (“Exchange”) on the tenth
anniversary of the Date of Grant or if the Exchange is closed on the anniversary
date or the Common Stock of the Company is not trading on said anniversary date,
such earlier business day on which the Common Stock is trading on the Exchange.


  B. During the lifetime of Employee, the Option shall be exercisable only by
him/her and shall not be assignable or transferable by him/her otherwise than by
will or the laws of descent and distribution.


  C. Under no circumstances may the Option or any portion of the Option granted
by this Agreement be exercised after the term of the Option expires.


3. Effect of Termination of Employment


  A. If Employee’s employment terminates for any reason other than Employee’s
gross and willful misconduct, death, retirement (as defined in Section 3D), or
disability (as defined in Section 3D), Employee shall have the right to exercise
that portion of the Option exercisable upon the date of termination of
employment at any time within the period beginning on the day after termination
of employment and ending at the close of trading on the Exchange thirty (30)
days later.


  B. If Employee’s employment terminates by reason of Employee’s gross and
willful misconduct during employment, including, but not limited to, wrongful
appropriation of Company funds, serious violations of Company policy, breach of
fiduciary duty or the conviction of a felony, the unexercised portion of the
Option shall terminate as of the time of the misconduct. If the Company
determines subsequent to the termination of Employee’s employment for whatever
reason, that Employee engaged in conduct during employment that would constitute
gross and willful misconduct justifying termination, the Option shall terminate
as of the time of such misconduct. Furthermore, if the Option is exercised in
whole or in part and the Company thereafter determines that Employee engaged in
gross and willful misconduct during employment which would have justified
termination at any time prior to the date of such exercise, the Option shall be
deemed to have terminated as of the time of the misconduct and the Company may
elect to rescind the Option exercise. Gross and willful misconduct shall not
include any action or inaction by Mr. Roberts contrary to the direction of the
Board with respect to any initiative, strategy or action of the Company, which
action or inaction Mr. Roberts believes is in the best interest of the Company.


  C. If Employee shall die while employed by the Company or an affiliate or
within thirty (30) days after a termination of employment which meets the
criteria of Section 3A, and shall not have fully exercised the Option, all
shares remaining under the Option shall become immediately exercisable. The
executor(s) or administrator(s) of Employee’s estate, or any person(s) to whom
the Option was transferred by will or the applicable laws of distribution and
descent, may exercise the remaining shares at any time during a period beginning
on the day after the date of Employee’s death and ending at the close of trading
on the Exchange on the anniversary of death one (1) year later.


  D. If Employee’s termination of employment is due to retirement or disability,
all shares remaining under the Option shall become immediately exercisable.
Employee shall be deemed to have retired if the termination of employment occurs
for reasons other than the Employee’s gross and willful misconduct, death, or
disability after Employee (i) has attained age 55 and 10 years of service with
the Company or an affiliate, or (ii) has attained age 65. Employee shall be
deemed to be disabled if the termination of employment occurs because Employee
is unable to work due to an impairment which would qualify as a disability under
the Company’s long term disability program. Employee may exercise the shares
remaining unexercised at any time during a period beginning on the day after the
date of Employee’s termination of employment and ending at the close of trading
on the Exchange on the tenth anniversary of the Date of Grant. If Employee
should die during the period between the date of Employee’s retirement or
disability and the expiration of the Option, the executor(s) or administrator(s)
of the Employee’s estate, or any person(s) to whom the Option was transferred by
will or the applicable laws of distribution and descent may exercise the
unexercised portion of the Option at any time during a period beginning the day
after the date of Employee’s death and ending at the close of trading on the
Exchange on the anniversary of death one (1) year later, provided, however, in
no event shall the Option be exercisable following the tenth anniversary of the
Date of Grant. Notwithstanding anything to the contrary contained in Section 3,
if the Employee’s employment is terminated by retirement (as defined in this
Section 3D) and Employee has not given written notice to the Chair of the
Management Organization and Compensation Committee of the Board of Directors
(the “Committee”), of Employee’s intention to retire not less than six (6)
months prior to the date of his retirement, then in such event, for purposes of
this Agreement only, said termination of employment shall be deemed to be not a
retirement but a termination subject to the provisions of Section 3A, provided,
however, that in the event that the Committee determines that said termination
of employment without six (6) months prior written notice is in the best
interests of the Company, such termination shall be deemed to be a retirement
and shall be subject to this Section 3D.


  E. If the Option is exercised by the executors, administrators, legatees, or
distributees of the estate of a deceased optionee, the Company shall be under no
obligation to issue stock hereunder unless and until the Company is satisfied
that the person(s) exercising the Option is the duly appointed legal
representative of the deceased optionee’s estate or the proper legatee or
distributee thereof.


  F. For purposes of this Section 3, if the last day of the relevant period is a
day upon which the Exchange is not open for trading or the Common Stock is not
trading on that day, the relevant period will expire at the close of trading on
such earlier business day on which the Exchange is open and the Common Stock is
trading.


4. Manner of Exercise


  A. Employee or other proper party may exercise the Option only by delivering
within the term of the Option written notice to the Company at its principal
office in Minneapolis, Minnesota, stating the number of shares as to which the
Option is being exercised and, except as provided in Sections 4B(2) and 4C,
accompanied by payment-in-full of the Option price for all shares designated in
the notice.


  B. The Employee may, at Employee’s election, pay the Option price as follows:


  (1) by cash or check (bank check, certified check, or personal check)


  (2) by delivering to the Company for cancellation, shares of Common Stock of
the Company which have been held by the Employee for not less than six (6)
months with a fair market value equal to the Option price.


  For purposes of Section 4B(2), the fair market value of the Company’s Common
Stock shall be the closing price of the Common Stock on the day immediately
preceding the date of exercise on the Exchange. If there is not a quotation
available for such day, then the closing price on the next preceding day for
which such a quotation exists shall be determinative of fair market value. If
the shares are not then traded on an exchange, the fair market value shall be
the average of the closing bid and asked prices of the Common Stock as reported
by the National Association of Securities Dealers Automated Quotation System. If
the Common Stock is not then traded on NASDAQ or on an exchange, then the fair
market value shall be determined in such manner as the Company shall deem
reasonable.


  C. The Employee may, with the consent of the Company, pay the Option price by
delivering to the Company a properly executed exercise notice, together with
irrevocable instructions to a broker to promptly deliver to the Company from
sale or loan proceeds the amount required to pay the exercise price.


5. Payment of Withholding Taxes


  Upon exercise of any portion of this Option, Employee shall pay to the Company
an amount sufficient to satisfy any federal, state, or local withholding tax
requirements which arise as a result of the exercise of the Option or provide
the Company with satisfactory indemnification for such payment. Employee may pay
such amount by delivering to the Company for cancellation shares of Common Stock
of the Company with a fair market value equal to the minimum amount of such
withholding tax requirement by (i) electing to have the Company withhold shares
otherwise to be delivered with a fair market value equal to the minimum
statutory amount of such taxes required to be withheld by the Company, or (ii)
electing to surrender to the Company previously owned shares with a fair market
value equal to the amount of such minimum tax obligation.


6. Change of Control


  A. Notwithstanding Section 2A hereof, the entire Option shall become
immediately and fully exercisable on the day following a “Change of Control” and
shall remain fully exercisable until either exercised or expiring by its terms.
A “Change of Control” means:


  (1) acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934), (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) which
results in the beneficial ownership by such Person of 25% or more of either


  (a) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or


  (b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);


  provided, however, that the following acquisitions will not result in a Change
of Control:

  (i) an acquisition directly from the Company,   (ii) an acquisition by the
Company,   (iii) an acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company,   (iv) an acquisition by any Person who is deemed to have beneficial
ownership of the Company Common Stock or other Company voting securities owned
by the Trust Under the Will of Clarissa L. Gray (“Trust Person”), provided that
such acquisition does not result in the beneficial ownership by such Person of
32% or more of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities, and provided further that for purposes of this
Section 6, a Trust Person shall not be deemed to have beneficial ownership of
the Company Common Stock or other Company voting securities owned by The Graco
Foundation or any employee benefit plan of the Company, including, without
limitations, the Graco Employee Retirement Plan and the Graco Employee Stock
Ownership Plan,   (v) an acquisition by the Employee or any group that includes
the Employee, or   (vi) an acquisition by any corporation pursuant to a
transaction that complies with clauses (a), (b), and (c) of Section 6A(4); and


  provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Common Stock or Outstanding Company Voting Securities is 25%
or more as a result of a transaction described in clause (i) or (ii) above, and
such Person subsequently acquires beneficial ownership of additional Outstanding
Company Common Stock or Outstanding Company Voting Securities as a result of a
transaction other than that described in clause (i) or (ii) above, such
subsequent acquisition will be treated as an acquisition that causes such Person
to own 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities and be deemed a Change of Control; and provided
further, that in the event any acquisition or other transaction occurs which
results in the beneficial ownership of 32% or more of either the Outstanding
Company Common Stock or the Outstanding Company Voting Securities by any Trust
Person, the Incumbent Board may by majority vote increase the threshold
beneficial ownership percentage to a percentage above 32% for any Trust Person;
or


  (2) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of said Board; provided, however, that any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial membership on the Board
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or


  (3) The commencement or announcement of an intention to make a tender offer or
exchange offer, the consummation of which would result in the beneficial
ownership by a Person of 25% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities; or


  (4) The approval by the shareholders of the Company of a reorganization,
merger, consolidation, or statutory exchange of Outstanding Company Common Stock
or Outstanding Company Voting Securities or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by stockholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation) excluding, however, such a Business combination pursuant to which


  (a) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock or Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 80% of, respectively, the then
outstanding shares of Common Stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries), in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock or Outstanding Company
Voting Securities,


  (b) no Person [excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination]
beneficially owns, directly or indirectly, 25% or more of the then outstanding
shares of Common Stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and


  (c) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial Agreement, or of the
action of the Board, providing for such Business Combination; or


  (5) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


  B. A Change of Control shall not be deemed to have occurred with respect to an
Employee if:


  (1) the acquisition of the 25% or greater interest referred to in Section
6A(1) is by a group, acting in concert, that includes the Employee or


  (2) if at least 25% of the then outstanding common stock or combined voting
power of the then outstanding Company voting securities (or voting equity
interests) of the surviving corporation or of any corporation (or other entity)
acquiring all or substantially all of the assets of the Company shall be
beneficially owned, directly or indirectly, immediately after a reorganization,
merger, consolidation, statutory share exchange, disposition of assets,
liquidation or dissolution referred to in Sections 6A(4) or 6A(5) by a group,
acting in concert, that includes that Employee.


7. Adjustments


  If there shall be any change in the number or character of the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
dividend in the form of stock (of whatever amount), stock split or other change
in the corporate structure of the Company, and all or any portion of the Option
shall then be unexercised and not yet expired, appropriate adjustments in the
outstanding Option shall be made by the Company, in order to prevent dilution or
enlargement of Employee’s Option rights. Such adjustments shall include, where
appropriate, changes in the number of shares of Common Stock and the price per
share subject to the outstanding Option.


8. Miscellaneous


  A. This Option is issued pursuant to the Plan and is subject to its terms. The
terms of the Plan are available for inspection during business hours at the
principal offices of the Company.


  B. This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time.


  C. Neither Employee, the Employee’s legal representative, nor the executor(s)
or administrator(s) of the Employee’s estate, or any person(s) to whom the
Option was transferred by will or the applicable laws of distribution and
descent shall be, or have any of the rights or privileges of, a shareholder of
the Company in respect of any shares of Common Stock receivable upon the
exercise of this Option, in whole or in part, unless and until such shares shall
have been issued upon exercise of this Option.


  D. The Company shall at all times during the term of the Option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.


  E. The internal law, and not the law of conflicts of the State of Minnesota
shall govern all questions concerning the validity, construction and effect of
this Agreement, the Plan and any rules and regulations relating to the Plan or
this Option.


  F. Employee hereby consents to the transfer to his employer or the Company of
information relating to his/her participation in the Plan, including the
personal data set forth in this Agreement, between them or to other related
parties in the United States or elsewhere, or to any financial institution or
other third party engaged by the Company, but solely for the purpose of
administering the Plan and this Option. Employee also consents to the storage
and processing of such data by such persons for this purpose.


        IN WITNESS WHEREOF, the Company, by the Management Organization and
Compensation Committee of the Board of Directors, and the Employee have caused
this Agreement to be executed and delivered, all as of the day and year first
above written.


  GRACO INC.   Management Organization and Compensation Committee          
By                                                              
     «Chair_Name»        Its Chairman       EMPLOYEE              
By                                                                  «F_Name_MI».
«L_Name»